NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                                FILED
                            FOR THE NINTH CIRCUIT                                  NOV 13 2009

                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

JOSE MONTANEZ, Jr.,                               No. 07-56726

              Petitioner - Appellant,             D.C. No. CV-07-00091-GW(PLA)

  v.
                                                  MEMORANDUM *
TOM FELKER, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                      Argued and Submitted November 6, 2009
                               Pasadena, California

Before: SCHROEDER and IKUTA, Circuit Judges, and SEDWICK, ** District
Judge.

       Jose Montanez, Jr., is a California state prisoner appealing the district

court’s dismissal of his 28 U.S.C. § 2254 petition as untimely. Petitioner is not

entitled to equitable tolling, because he has failed to show diligence. See Bryant v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
Ariz. Atty. Gen., 499 F.3d 1056, 1061 (9th Cir. 2007). The district court did not

clearly err in finding that petitioner did not demonstrate that he requested his legal

materials while in Administrative Segregation or made any effort to prepare a

petition before such Segregation.

      AFFIRMED.




                                           2